DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. Action is responsive to Applicant’s Arguments/Remarks filed 07/05/2022. 
3. Claims 1, 3-8, 10-15 and 17-22 are presented in which claims 1, 8 and 15 are independent, examined and pending.
Response to Arguments
4. Applicant’s arguments with respect to claim(s) 07/05/2022 have been fully considered. As per the Examiner’s responses, please refer to below discussions.
4.1. First of all, the Examiner respectfully analyzes the below subject matter:
“determining that a followee account of the plurality of followee accounts for the requesting user account is connection graph similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform, wherein two accounts are connection graph similar according to the relationship data when a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold” (hereafter “the quoted”).
For simplification, following abbreviations are made:
Fa-followee account; Ua- requesting user account; Cgs- connection graph similar;
Pa1 … Pam-promotion accounts; and Rda-Relationship data.
The quoted determines a Fa is Cgs to Pai where i is from 1 to m and all included, in other words, the Cgs is a set of Cgs having m members.
The each Cgs is determined by the Rda between the Fa and one Pai where i is from 1 to m. 
As such, the Rda “representing relationships between accounts” as recited in the quoted representing the pair of accounts, the Fa and one Pai.
The quoted further qualifies “when a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold” for “wherein two accounts are connection graph similar according to the relationship data”.
Here the “measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold” recites a plural number of “connection graph” between “two accounts” seems ambiguously describing two graphs, instead of one connection graph for two accounts.
Further, the two accounts are also ambiguous on whether it is a pair of the Fa and one Pai or a pair of two Pai (for example, Paj and Pal, where j and l are between 1 and m).
Accordingly, the ambiguity the quoted allows the Examiner making a broad and reasonable interpretation.
4.2. As per the Applicant’s argument that ““Nowhere do the cited portions of Rathod disclose "a followee account ... for the requesting user account is connection graph similar to each of one or more promotion accounts," as recited in claim 1””, 
the Examiner respectfully submits that the office action cited the Rathod for disclosing “a followee account ... for the requesting user account is connection graph similar to each of one or more promotion accounts".
Instead, Rathod is properly cited for teaching “a followee account ... for the requesting user account is connection graph” in the office action and further cited Rathod for teaching the connection graph “similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform”.
The interpretation and dissection of the claim texts is reasonable because there is no precedent description of connection graph and the following up section of the office action discloses connection graph “similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform”.
As the Applicant correctly recognized the proper grounds of the Examiner’s above interpretation and further recognized a necessity for making record clean by correctly clarifying the subject matter “connection graph similar” when incorporating the subject matter of canceling claims 2, 9 and 16 into independent claims 1, 8 and 15, respectively.
Dicker is cited for teaching “connection graph similar” by disclosing an edge strength calculated for each edge that connects a particular user to another user in which a relatively high edge strengths indicates a relatively high importance of the corresponding user when compared to users corresponding to relatively low edge strengths. Here the edge that connects users is interpreted the connection graph, the strength is interpreted the relationship data representing relationships between accounts while the strength of the edge reads on the connection graph similar.
In respect of the Applicant’s argument that “In addition to indicating relative user importance, edge scores may similarly indicate multiple other aspects of other types of social graphs (e.g., similarities, dissimilarities, etc.). Furthermore, these techniques may calculate strengths between users of the social graph that are not connected ( or have yet to be connected) via edges. [Emphasis added]”, the Examiner respectfully submits that the edge strength indicates connection graph similar by the importance of the corresponding user. As the Applicant correctly pointed out, the strength also indicates additional indices not connected, however, it does teach the edge strength of connected users.
 The above response is also respectfully applied to the arguments the Applicant made: ““Restated, the cited portions of Dicker disclose that "an edge strength may be calculated" and "edge scores may .. .indicate multiple other aspects ... (e.g., similarities, dissimilarities, etc.)." However, the cited portions of Dicker are completely silent on "two accounts are connection graph similar" and "a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold," as recited in amended claim 1””.
Double Patenting
5.1. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 3-8, 10-15 and 17-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of Parent 10803492.  Although the conflicting are not patentably distinct from each other because since the claim of the Parent 9,176,730 contains the very elements of the claims of the instant application, and as such, anticipate the claims of the instant application. See table below for the corresponding claims in conflict between the instant application and U.S. Patent 10803492under the rejections.
Listed below, by example, is the comparison and rejection of method claims 8, 10-14 and 22 of the instant application to and by the method claims 10-17 of the U.S. Patent 10803492. Similarly, the system claims 1, 3-7 of the instant application are rejected over the system claims of 1-8 and 10 of the U.S. Patent 10803492 based on the same rationale; and the medium claims 15 and 17-21 of the instant application are rejected over the medium claims of 18-24 and 26-27 of the U.S. Patent 10803492 based on the same rationale.
	
Instant Application claims 8 and 10-14 and 22
 Patent 10803492 claims 10-17
8. A method performed by a plurality of computers of a messaging platform, the method comprising: 
receiving a request to populate a message stream for a requesting user account of the messaging platform, 
wherein the requesting user account is subscribed to receive messages provided to the real-time messaging platform by a plurality of followee accounts of the messaging platform; 













































determining that a followee account of the plurality of followee accounts for the requesting user account is connection graph similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform; 
wherein two accounts are connection graph similar according to the relationship data when a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold
in response, selecting one or more items of promoted content provided by the one or more promotion accounts that are connection graph similar to the followee account of the requesting user account; and 



providing, to the requesting user account in response to the request, a message stream having the one or more items of promoted content provided by the one or more promotion accounts that are each connection graph similar to the followee account of the requesting user account.














10. The method of claim 9, wherein the relationship data for each account comprises connection graph data defining one or more relationships in a respective connection graph representing accounts that are subscribed to receive messages from other accounts.

11. The method of claim 8, wherein each of the plurality of promotion accounts is a respective account of the real-time messaging platform that has provided one or more items of promoted content.


12. The method of claim 8, wherein, for each account, the connection graph data for the account further includes engagement metrics that measure engagements by the account with messages in the streams of messages, and 
wherein a measure of similarity between two connection graphs is based on a similarity between respective engagement metrics included in the graph data of the respective connection graphs.

















































































13. The method of claim 8, wherein a measure of similarity between two connection graphs is a measure of (i) a number of accounts represented in the two connection graphs following same respective accounts, (ii) a number of accounts represented in the two connection graphs engaging with same respective messages posted to the platform, or both.



14. The method of claim 8, further comprising maintaining a candidate map that associates promotion accounts with sufficiently similar connection graphs, and 
wherein determining that the followee account of the requesting user account is connection graph similar to the one or more promotion accounts comprises determining that the followee account is mapped to the one or more promotion accounts in the candidate map.

22. The system of claim 1, wherein:
determining that the followee account of the plurality of followee accounts for the requesting user account is connection graph similar to each of the one or more promotion accounts according to the relationship data representing relationships between accounts maintained by the messaging platform comprises determining that the followee account of the plurality of followee accounts for the requesting user account has a first connection graph that satisfies a similarity threshold for a respective second connection graph for each of the one or more promotion accounts according to the relationship data representing relationships between accounts maintained by the messaging platform; and
selecting the one or more items of promoted content provided by the one or more promotion accounts that are connection graph similar to the followee account of the requesting user account comprises selecting the one or more items of promoted content provided by the one or more promotion accounts that each have the respective second connection that satisfies the similarity threshold for the first connection graph for the followee account of the requesting user account. 
10. A method, comprising: 


receiving a request for a stream of messages to be provided to a requesting user account of a plurality of user accounts of a real-time messaging platform, 
wherein the real-time messaging platform hosts a plurality of accounts that includes the plurality of user accounts and a plurality of promotion accounts, 
wherein each of the plurality of promotion accounts is a respective account of the real-time messaging platform that has provided one or more items of promoted content and promoted messages for one or more streams of messages, wherein the real-time messaging platform provides streams of messages that include the one or more streams of messages, 
wherein messages in the streams of messages include messages authored by user accounts of the plurality of user accounts and messages authored by promotion accounts of the plurality of promotion accounts, 
wherein each account is associated with respective connection graph data defining one or more relationships on a respective connection graph between the account and respective other accounts in the plurality of accounts, and 
wherein a relationship on a connection graph between a pair of accounts represents that a first, follower account of the pair of accounts is subscribed to receive messages provided to the real-time messaging platform by a second, followee account of the pair of accounts; 
selecting candidate items of promoted content to be provided to the requesting user account, 
wherein each item of promoted content is a promoted message authored by a respective promotion account, the selecting comprising: 
determining that a followee account of the requesting user account is connection graph similar to one or more promotion accounts, 




wherein two accounts are connection graph similar when a measure of similarity between their respective connection graphs satisfies a similarity threshold, 


selecting, as candidate items of promoted content, one or more items of promoted content provided by the one or more identified promotion accounts that are connection graph similar to the followee account of the requesting user account; and 
providing, to the requesting user account, in the requested stream of messages, one or more of the candidate items of promoted content.



11. The method of claim 10, wherein selecting the one or more items of promoted content comprises: 
excluding from the candidate items of promoted content, items of promoted content that have a respective measure of fatigue that indicates that the item has been provided to the requesting user account a number of times meeting a predetermined frequency threshold within a predetermined period of time.








12. The method of claim 10, wherein at least one item in the candidate items of promoted content is a recommendation to follow another user account or a trend, wherein the trend is represented as a list of textual items.

13. The method of claim 10, 
wherein, for each account, the connection graph data for the account further includes engagement metrics that measure engagements by the account with messages in the streams of messages; and 
wherein the measure of similarity between two connection graphs is based on a similarity between respective engagement metrics included in the graph data of the respective connection graphs.

14. The method of claim 10, 
wherein selecting the candidate items of promoted content further comprises: 
excluding items of promoted content from promotion accounts that have not designated the requesting user account as a targeted account; and 
selecting candidate items of promoted content from items after the excluding, including selecting items of promoted content from one or more promotion accounts that have targeted the requesting user account.

15. The method of claim 14, further comprising: for each targeted user account of the one or more identified promotion accounts, 
identifying respective related user accounts that are related to the targeted user account in a respective connection graph for the targeted user account and that are each connection graph similar to a respective identified promotion account targeting the user account; and 
providing, to the identified related user accounts, the one or more selected items of promoted content.

16. The method of claim 10, wherein the one or more items of promoted content provided by the one or more promotion accounts include items received from a particular promotion account, and wherein selecting candidate items of promoted content further comprises: 
receiving, from the particular promotion account, one or more keywords, wherein each keyword describes the particular promotion account or items of promoted content received from the particular promotion account; 
generating a keyword map that maps user accounts of the platform to one or more respective keywords that describe the user account, wherein generating the keyword map comprises generating mappings from each of the mapped user accounts to the one or more keywords, using: (i) connection graph data associated with the user account, (ii) user-specified information provided by the user account, or (iii) messages authored by the user account; and wherein selecting the candidate items of promoted content further comprises: determining that the followee account is mapped to one or more keyword, and in response, selecting as candidate items of promoted content, one or more items of promoted content comprising the one or more keywords mapped to the followee account.

17. The method of claim 10, wherein the measure of similarity between two connection graphs is a measure of (i) a number of accounts represented in the two connection graphs following same respective accounts, (ii) a number of accounts represented in the two connection graphs engaging with same respective messages posted to the platform, or both.

Claim Rejections - 35 USC § 103
6.The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)..

6.1. Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. § 103(a) as being anticipated by 
Rathod: “METHODS AND SYSTEMS FOR BRANDS SOCIAL NETWORKS (BSN) PLATFORM”, U.S. Patent Application Publication 20110191417 A1, filed 2010-11-24 and published 2011-08-04), and further in view of
Dicker: “IMPLICIT SOCIAL GRAPH EDGE STRENGTHS”, U.S. Patent US 8606721 B1, filed 2008-03-11 and published 2013-12-10).


As per claim 8, Rathod teaches a method performed by a plurality of computers of a messaging platform, the method comprising:
receiving a request to populate a message stream for a requesting user account of the messaging platform (See [0131] and [0134], a user may browse application to send or receive messages and a user may be enabled to receive emails, send/receive IM messages, SMS messages, RSS feeds, to access selected web pages, create and/or publish content, receive compensation, feedback, or the like. Here browsing application to receive messages teaches requesting to populate a message stream and IM, SMS, RSS and web are message platforms),
wherein the requesting user account is subscribed to receive messages provided to the real-time messaging platform by a plurality of followee accounts of the messaging platform (See Fig. 210 and [0219], enables users to obtain an at-a-glance view into the parts of their presence on the site; and obtain a convenient means of managing Number of Friends and joined Members 1203, Public and/or Private Brand Networks 1202, Publication Viewers or readers hits or visits 1206, Invitation accepted and requested 1204, publications in Inbox, publications published, Applications attached with profile, News, subscriptions, notification and messages and associate lists and invoking links 1201. Here friends and joined members are the plurality of followee accounts as they are followed by the user);
determining that a followee account of the plurality of followee accounts for the requesting user account is connection graph (See  Fig. 13 and [0211], displaying all Friends and Brands Group Lists link 1301 and list and profiles links of all friends 1302, Created and joined all public and private Brands Networks list 1303, Friends in other networks list and profiles links 1304, user's details, user's 1305 and all friends status 1306, updated statistics 1307, My News 1308, all types of publications 1309 and all attached applications and services 1310 including Photos, Top Brands, Groups, Answer, E-commerce, Survey, Contest, Poll, Events, Blogs and Videos and like with User's Profile Page. Here the Friends Lists links and profiles links of all friends shown being connected between user and all friends teaches the determined connection graph) 
similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform (See Fig. 31 and [0242], managing brand owner's all brands networks connected with all public brands networks 3114 and related all BSN entities nodes including multiple Brands Networks related Members node 3105 to facilitate supports, providing contents, sales, marketing, e-commerce, promotion, communication and collaboration services to brand network members and Administrators or Editors 3107 node managing brand network and providing quality contents, sales, marketing, e-commerce and promotion services to users, all BSN brand networks 3110 nodes facilitating administrators to search competitors brand networks or prospective partners for collaborative work and providing analysis services and all public users of BSN 3111 node providing administrators to invite users to join brand network and all Federated and collaborative brand network partners nodes 3102 and Brand Network related action and activities nodes 3104 including attached Applications and Services related activities or actions or participating members or users generated contents, Inbox for filtering or censoring all user generated new content publications for related brand networks, Published Publications and related hit statistics, News and all sent Messages and updated News from all members and brand networks, Actions, To-do, statistics and connected all friends 3115 including member's friends, member's friends' friends and N-Depth of member's friends' friends to invite them to join and promote brand network. Here the promotion accounts include public brands networks 3114 and related all BSN entities nodes including multiple Brands Networks related Members node, all BSN brand networks 3110 nodes, brand networks or prospective partners and all nodes or users involving providing quality contents, sales, marketing, e-commerce and promotion services, filtering or censoring all user generated new content publications teaches similar to each of one or more promotion accounts according to relationship data representing relationships between accounts maintained by the messaging platform).
However, Rathod does not explicitly teach wherein two accounts are connection graph similar according to the relationship data when a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold.
On the other hand, as an analogous art on connection graph, Dicker teaches wherein two accounts are connection graph similar according to the relationship data when a measure of similarity between respective connection graphs for the two accounts satisfies a similarity threshold (See col. 2, lines 21-34 and col. 10, lines 8-10, nodes of a social graph represent users of a social networking site. Here, an edge strength may be calculated for each edge that connects a particular user to another user (e.g., each "friend" of the particular user). Relatively high edge strengths may accordingly indicate a relatively high importance of the corresponding user when compared to users corresponding to relatively low edge strengths. In addition to indicating relative user importance, edge scores may similarly indicate multiple other aspects of other types of social graphs (e.g., similarities, dissimilarities, etc.) and corresponding edge strengths comprise the ten highest strengths or whose strengths are greater than a certain threshold.).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine Dicker’s teaching with Rathod reference by calculating edge strengths for edges of a connection graph because the calculated connection graphs would have provided an indication representing inter dependency or a relationship between the users, to further better understand the relationships between the users on the graph of the Global Online Brands Social Networks (BSN) Platform and Framework.
Rathod in view of Dicker further teaches:
in response, selecting one or more items of promoted content provided by the one or more promotion accounts that are connection graph similar to the followee account of the requesting user account (See Rathod: [0090], Brand Network Partners including any individual or company or marketing agency or research agency or distributor or retail shop or mall or any other entity request the controller for partnership regarding integrating brand networks with web sites, services, products and portals and owning brand networks for marketing, competitors research, promoting, sales, e-commerce and advertising multiple brands products and services based on predefined filtered criteria including brand category, location, preferences, age group, gender and selected brand networks with mutual agreements and payment system);
providing, to the requesting user account in response to the request, a message stream having the one or more items of promoted content provided by the one or more promotion accounts that are each connection graph similar to the followee account of the requesting user account (See Rathod: [0038] and [0043], providing one source products and services supports, information, knowledge, comparison, advertising, marketing, sales, promotion, e-commerce services to the customers; and users can use global online brands social networks platform in multiple useful way before, during and after purchase of products and services including what's new, alternative and best, location of availability, comparative analysis, what is advance, friend users, knowledge, experience, guidance, suggestions, answers, information, features, how to use, User to User or Customer to Customer support, health related issues in products and services use by users. User can participate actively with brand social networks and share thoughts with other user or prospective users. Here friend users are interpreted the followee).

As per claim 11, Rathod in view of Dicker teaches the method of claim 8, wherein each of one or more promotion accounts is a respective account of the realtime messaging platform that has provided one or more items of promoted content (See Rathod: [0038], providing one source products and services supports, information, knowledge, comparison, advertising, marketing, sales, promotion, e-commerce services to the customers).

As per claim 14, Rathod in view of Dicker teaches the method of claim 8, further comprising maintaining a candidate map that associates promotion accounts with sufficiently similar connection graphs (See Rathod:  ), and
wherein determining that the followee account of the requesting user account is connection graph similar to the one or more promotion accounts comprises determining that the followee account is mapped to the one or more promotion accounts in the candidate map (See Rathod: Fig. 31 and [0242], Visual BSN provides visual search 3112 facilities where administrators can search brand networks, publications, members' friends or BSN public users or members of brand network or expert and like. Search highlights and pinpoints the resulting nodes. Visual BSN provides control for what is displayed in the graph or not by using a wide range of well-organized filters 3113 and settings including view all or specific selected brands networks, all or selected group of members, Only updates and new items or contents, activities or actions related with some or all brand networks and like.).

As per claims 1, 4 and 7, the claims recite one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers (See Rathod: [0158] and [0161], computer readable instructions on storage which, when executed by client device 200, transmit, receive, and/or otherwise), to cause the one or more computers to perform operations comprising steps of a method as recited in claims 8, 11 and 14 and rejected as being unpatentable over Rathod in view of Dicker under 35 U.S.C. § 103 above, respectively.
Therefore, claims 1, 4 and 7 are rejected along the same rationale that rejected claims 8, 11 and 14, respectively.

As per claims 15, 18 and 21, the claims recite one or more computer-readable storage media encoded with instructions that, when executed by one or more computers (See Rathod: [0158] and [0161], computer readable instructions on storage which, when executed by client device 200, transmit, receive, and/or otherwise), cause the one or more computers to perform operations comprising the steps of the methods as recited in claims 8, 11 and 14 and rejected as being unpatentable over Rathod in view of Dicker under 35 U.S.C. § 103 above, respectively.
Therefore, claims 15, 18 and 21 are rejected along the same rationale that rejected claims 8, 11 and 14, respectively.

As per claim 10, Rathod in view of Dicker teaches the method of claim 9, wherein the relationship data for each account comprises connection graph data defining one or more relationships in a respective connection graph representing accounts that are subscribed to receive messages from other accounts (See Dicker: col. 2, lines 21-34 and col. 10, lines 8-10, nodes of a social graph represent users of a social networking site. Here, an edge strength may be calculated for each edge that connects a particular user to another user (e.g., each "friend" of the particular user). Relatively high edge strengths may accordingly indicate a relatively high importance of the corresponding user when compared to users corresponding to relatively low edge strengths. In addition to indicating relative user importance, edge scores may similarly indicate multiple other aspects of other types of social graphs (e.g., similarities, dissimilarities, etc.) and corresponding edge strengths comprise the ten highest strengths or whose strengths are greater than a certain threshold. Here users at social network representing accounts that are subscribed to receive messages from other accounts).

As per claim 12, Rathod in view of Dicker teaches the method of claim 8, 
wherein, for each account, the connection graph data for the account further includes engagement metrics that measure engagements by the account with messages in the message streams (See Dicker: col. 4, lines 41-48, edge strength calculation service may determine these edge strengths for one or more of networks 126 or for all or substantially all (e.g., 75%, 90%, etc.) of social graph 124. Service 130 may analyze implicit data (e.g., 45 user behavior or activity), explicit data (e.g., data stored in profiles 122(1)-(Q)), or a combination thereof. In some instances, these determined edge strengths are based on an affinity between users associated with the nodes. Here user activity and affinity between users teaches user engagement metrics that measure engagements by the account with messages), and
wherein a measure of similarity between two connection graphs is based on a similarity between respective engagement metrics included in the graph data of the respective connection graphs (See Dicker: col. 4, lines 41-48, edge strength calculation service may determine these edge strengths for one or more of networks 126 or for all or substantially all (e.g., 75%, 90%, etc.) of social graph 124. Service 130 may analyze implicit data (e.g., 45 user behavior or activity), explicit data (e.g., data stored in profiles 122(1)-(Q)), or a combination thereof. In some instances, these determined edge strengths are based on an affinity between users associated with the nodes. Here user activity and affinity between users teaches similarity between respective engagement metrics included in the graph data of the respective connection graphs).

As per claim 13, Rathod in view of Dicker teaches the method of claim 8, wherein a measure of similarity between two connection graphs is a measure of 
(i) a number of accounts represented in the two connection graphs following same respective accounts (See Dicker: Fig. 2 and col. 10, lines 35-37 and 56-58, each of these other nodes connects to node A (corresponding to user 102) via a corresponding edge; and the entries within column 206 therefore corresponding to edges A-B, A-C, A-O, ... , A-N. Here users B, C, D, …, N connect to a common user A, an account of the same respective accounts), 
(ii) a number of accounts represented in the two connection graphs engaging with same respective messages posted to the platform, or both.

As per claims 3 and 5-6, the claims recite one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers (See Rathod: [0158] and [0161], computer readable instructions on storage which, when executed by client device 200, transmit, receive, and/or otherwise), to cause the one or more computers to perform operations comprising steps of the methods as recited in claims 10 and 12-13 and rejected under 35 U.S.C. § 103(a) above, respectively as being unpatentable over Rathod in view of Dicker.
Therefore, claims  3 and 5-6 are rejected along the same rationale that rejected claims  10 and 12-13, respectively.

As per claims  17 and 19-20, the claims recite one or more computer-readable storage media encoded with instructions that, when executed by one or more computers (See Rathod: [0158] and [0161], computer readable instructions on storage which, when executed by client device 200, transmit, receive, and/or otherwise), cause the one or more computers to perform operations comprising steps of a method as recited in claims  10 and 12-13 and rejected under 35 U.S.C. § 103(a) above, respectively as being unpatentable over Rathod in view of Dicker.
Therefore, claims  17 and 19-20 are rejected along the same rationale that rejected claims  10 and 12-13, respectively.

6.2. Claim 22 is rejected under 35 U.S.C. § 103(a) as being anticipated by 
Rathod in view of Dicker, as applied to claims 1-21 above, and further in view of
Altman: “COMMUNICATION LINK INTERCEPTION USING LINK FINGERPRINT ANALYSIS”, U.S. Patent Application Publication 20080239976 A1, filed 2007-03-27 and published 2008-10-02).

As per claim 22, Rathod teaches the system of claim 1, wherein:
determining that the followee account of the plurality of followee accounts for the requesting user account is connection graph similar to each of the one or more promotion accounts according to the relationship data representing relationships between accounts maintained by the messaging platform (See Rathod: Figs. 13, 31, [0211] and [0242], displaying all Friends and Brands Group Lists link 1301 and list and profiles links of all friends 1302, Created and joined all public and private Brands Networks list 1303, Friends in other networks list and profiles links 1304, user's details, user's 1305 and all friends status 1306, updated statistics 1307, My News 1308, all types of publications 1309 and all attached applications and services 1310 including Photos, Top Brands, Groups, Answer, E-commerce, Survey, Contest, Poll, Events, Blogs and Videos and like with User's Profile Page. Here the link connecting user and friends teaches the connection graph, managing brand owner's all brands networks connected with all public brands networks 3114 and related all BSN entities nodes including multiple Brands Networks related Members node 3105 to facilitate supports, providing contents, sales, marketing, e-commerce, promotion, communication and collaboration services to brand network members and Administrators or Editors 3107 node managing brand network and providing quality contents, sales, marketing, e-commerce and promotion services to users, all BSN brand networks 3110 nodes facilitating administrators to search competitors brand networks or prospective partners for collaborative work and providing analysis services and all public users of BSN 3111 node providing administrators to invite users to join brand network and all Federated and collaborative brand network partners nodes 3102 and Brand Network related action and activities nodes 3104 including attached Applications and Services related activities or actions or participating members or users generated contents, Inbox for filtering or censoring all user generated new content publications for related brand networks, Published Publications and related hit statistics, News and all sent Messages and updated News from all members and brand networks, Actions, To-do, statistics and connected all friends 3115 including member's friends, member's friends' friends and N-Depth of member's friends' friends to invite them to join and promote brand network. Here the promotion accounts include public brands networks 3114 and related all BSN entities nodes including multiple Brands Networks related Members node, all BSN brand networks 3110 nodes, brand networks or prospective partners and all nodes or users involving providing quality contents, sales, marketing, e-commerce and promotion services, filtering or censoring all user generated new content publications) as previously described in claim 8 (similarly applicable to claim 1 rejections).
As per the determining further comprises determining that the followee account of the plurality of followee accounts for the requesting user account has a first connection graph that satisfies a similarity threshold for a respective second connection graph for each of the one or more promotion accounts according to the relationship data representing relationships between accounts maintained by the messaging platform, Rathod teaches determining that the followee account of the plurality of followee accounts for the requesting user account has a first connection graph … for a respective second connection graph for each of the one or more promotion accounts according to the relationship data representing relationships between accounts maintained by the messaging platform (See Rathod: Fig. 31, [0234] and [0242], nodes representing a person or an organized network also showing a numerical indication of the number of direct contacts associated with the node; a indicative rather than literal indication of the number of links to a node if number exceeds a defined value, with a numerical value showing the actual number of connections; user customizable representations for nodes, including images, photographs and figures; different visual appearance of a node symbol to indicate the status of an activity. Any entity within a BSNVisual interface can link to content- text, video, audio, multimedia, documents, links or Web pages-that provides more detail about the entity. In other words, a BSN Visual interface can be designed to display micro and macro views of a data set, side-by-side. BSN visualizations with structured data make the information more intuitive, accessible, manageable and meaningful and can make relationships in the data more apparent than can traditional line or column displays and can improve understanding and discovery. Multiple BSN visual interface can nm simultaneously and together to depict different aspects of underlying data and provides real-time views of data, and real-time interaction and helping end-users to find information and Admin can use sensitive and contextual menu on nodes e.g. Brand Network "ABC Mobile" 3103 includes on demand menu when click on node which provides brand network's members related tasks or actions like communicate, give answer or support and e-commerce with particular members. Visual BSN provides visual search 3112 facilities where administrators can search brand networks, publications, members' friends or BSN public users or members of brand network or expert and like. Here connections established connection graphs by direct contact, link and communicate among and between users, members, friends and joined members (followee)).
However, Rathod does not explicitly teach similarity between two connection graphs and its threshold value.
On the other hand, as an analogous art on managing connection links, Altman teaches similarity between two connection graphs and its threshold value (See [0065], the fingerprints of two communication links can be compared to one another, in order to quantify the similarity between the characteristics of the two links).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine Altman’s teaching with Rathod in view of Dicker reference by calculating connection strengths between and among users, members and friends of Rahod’s BSN would have enabled Rathod to quantify an indication representing inter dependency or a relationship between the users, to further accurately understanding the relationships between the users on the graph of the Global Online Brands Social Networks (BSN) Platform and Framework.
Rathod in view of Dicker and further in view of Altman further teaches:
selecting the one or more items of promoted content provided by the one or more promotion accounts that are connection graph similar to the followee account of the requesting user account comprises selecting the one or more items of promoted content provided by the one or more promotion accounts that each have the respective second connection that satisfies the similarity threshold for the first connection graph for the followee account of the requesting user account (See Altman: ; and Rathod: Rathod: Figs. 13, 31, [0211] and [0242], displaying all Friends and Brands Group Lists link 1301 and list and profiles links of all friends 1302, Created and joined all public and private Brands Networks list 1303, Friends in other networks list and profiles links 1304, user's details, user's 1305 and all friends status 1306, updated statistics 1307, My News 1308, all types of publications 1309 and all attached applications and services 1310 including Photos, Top Brands, Groups, Answer, E-commerce, Survey, Contest, Poll, Events, Blogs and Videos and like with User's Profile Page. Here the link connecting user and friends teaches the connection graph, managing brand owner's all brands networks connected with all public brands networks 3114 and related all BSN entities nodes including multiple Brands Networks related Members node 3105 to facilitate supports, providing contents, sales, marketing, e-commerce, promotion, communication and collaboration services to brand network members and Administrators or Editors 3107 node managing brand network and providing quality contents, sales, marketing, e-commerce and promotion services to users, all BSN brand networks 3110 nodes facilitating administrators to search competitors brand networks or prospective partners for collaborative work and providing analysis services and all public users of BSN 3111 node providing administrators to invite users to join brand network and all Federated and collaborative brand network partners nodes 3102 and Brand Network related action and activities nodes 3104 including attached Applications and Services related activities or actions or participating members or users generated contents, Inbox for filtering or censoring all user generated new content publications for related brand networks, Published Publications and related hit statistics, News and all sent Messages and updated News from all members and brand networks, Actions, To-do, statistics and connected all friends 3115 including member's friends, member's friends' friends and N-Depth of member's friends' friends to invite them to join and promote brand network. Here the promotion accounts include public brands networks 3114 and related all BSN entities nodes including multiple Brands Networks related Members node, all BSN brand networks 3110 nodes, brand networks or prospective partners and all nodes or users involving providing quality contents, sales, marketing, e-commerce and promotion services, filtering or censoring all user generated new content publications) as previously described in claim 8 (similarly applicable to claim 1 rejections).
References
7.1. The prior art made of record
F. US Patent Application Publication US-20110191417-A1.
G. US Patent Application Publication US-20080239976-A1.
L. US Patent 8606721-B1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
B. US Patent Application Publication 20100161597 A1.
C. US Patent Application Publication 20100241963 A1.
D. US Patent Application Publication 2006/0055696 A1.
E. US Patent Application Publication 2011/0071898 A1.
F. US Patent Application Publication 2007/0294203 A1.
G. US Patent Application Publication 2004/0083131 A1.
 I. US Patent Application Publication 2012/0054020 A1.
H. US Patent Application Publication 2004/0083131 A1.
 J. US Patent Application Publication 2011/0161164 A1.
A. US Patent Application Publication 20120101881 A1. 
K. US Patent Application Publication 20170228789-A1.
Conclusion
8.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 28, 2022